PER CURIAM.
Leroy M. Tonic, Jr. appeals the district court’s order denying reconsideration of its prior order denying relief on his 42 U.S.C.A. § 1983 (West Supp.2002) complaint. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Tonic v. Galley, No. CA-01-853 MJG (D. Md. June 6, 2002). We deny Tonic’s motion for appointment of counsel. We also deny his motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.